Citation Nr: 0315413	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
February 1946.  He died in February 2002.  The appellant is 
his daughter; she authorized burial services.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's certificate of death indicates that he died 
in February 2002 of cardiac failure due to or as the 
consequence of stomach cancer.

2.  The veteran's personnel records reflect that he was a 
participant in the Occupation of Japan from September to 
October 1945; evidence in the file indicates that he was in 
Nagasaki during that time frame.


CONCLUSION OF LAW

A disability incurred in or aggravated by service caused the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.312 
(2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time without 
reviewing the notice/development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including malignant tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's certificate of death indicates that he died in 
February 2002 of cardiac failure due to or as the consequence 
of stomach cancer.

The appellant contends that the veteran's fatal cancer was 
due to radiation exposure during service.  Service connection 
for a disability claimed to be attributable to exposure to 
ionizing radiation during service may be demonstrated by 
three different methods.  First, there are certain types of 
cancer that are presumptively service connected specific to 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is one of the "radiogenic diseases" 
listed in 38 C.F.R. § 3.311(b).  Third, direct service 
connection may be established under 38 C.F.R. § 3.303(d) by 
showing that the disease or malady was incurred during or 
aggravated by service.  See generally Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub. nom. 120 F.3d 1239 (Fed. Cir. 
1997).

Stomach cancer is among the diseases that may be 
presumptively service connected under 38 C.F.R. § 3.309(d).  
Further, the evidence of record indicates that the veteran is 
a "radiation-exposed veteran" as defined by VA.  A radiation 
exposed veteran is one who, while serving on active duty, was 
exposed to a radiation risk activity.  These activities 
include on-site participation involving atmospheric 
detonation of a nuclear device, occupation of Hiroshima or 
Nagasaki between August 6, 1945 and July 1, 1946, and 
internment as a POW of the Japanese who was subject to the 
same degree of exposure as a member of the Hiroshima or 
Nagasaki occupation forces.

The veteran's discharge certificate shows that he served in 
the Occupation of Japan from September 23 to October 12, 
1945.  Service medical records show that the veteran was 
treated for his combat fatigue and anxiety at Corps 
Evacuation Hospital #3 in October 1945, whereupon he was 
evacuated on October 12, 1945, aboard the U.S.S. Fallon (APA-
81) to San Diego for further treatment.  Records received by 
the Board from the National Archives and Records 
Administration and associated with the claims folder show 
that the Corps Evacuation Hospital #3, a Marine Corps 
facility, was established at Isahaya, Japan on September 30, 
1945, after being moved from Okinawa for treatment of Marine 
occupation forces in Japan.  The veteran reported on his 
original compensation claim in March 1946 that he had been 
hospitalized at Nagasaki in October 1945.  

The Board finds from consideration of all the evidence in the 
file, including the appellant's September 2002 Board hearing 
testimony, that the veteran was in Nagasaki in September-
October 1945 and therefore may be considered a radiation-
exposed veteran.  See 38 U.S.C.A. § 1154(a) (in compensation 
claims, VA shall give due consideration to the places, types, 
and circumstances of a veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which the veteran serviced, the veteran's 
medical records, and all pertinent medical and lay evidence).

As the veteran has been found to be a radiation-exposed 
veteran, service connection for stomach cancer may be 
presumptively established under 38 C.F.R. § 3.309(d).  In 
short, service connection for the cause of the veteran's 
death is warranted.










ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

